Citation Nr: 0713620	
Decision Date: 05/09/07    Archive Date: 05/17/07

DOCKET NO.  03-04 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for acne keloidalis 
nuchae.

2.  Entitlement to service connection for a dental condition.

3.  Entitlement to service connection for joint and muscle 
pain, claimed as fibromyalgia, to include as due to an 
undiagnosed illness.

4.  Entitlement to service connection for a sleep disorder, 
to include as due to an undiagnosed illness.

5.  Entitlement to service connection for fatigue, to include 
as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Appellant/Veteran



ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel



INTRODUCTION

The veteran served on active duty from June 1978 to August 
1992, including honorable service in the Southwest Asia 
theater of operations during the Persian Gulf War from 
October 1990 to April 1991.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which, among other things, denied the 
benefits sought on appeal.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has acne keloidalis nuchae that did not begin 
during service or as a consequence of service.

3.  The veteran entered service with no missing teeth.  He 
experienced trauma to the mouth which required treatment to 
tooth number ten.

4.  The veteran does not have a disorder of the joints or 
muscles related to his period of service in the Persian Gulf 
or to his period of active service as a whole.

5.  The veteran is not diagnosed as having fibromyalgia.

6.  The veteran has mild sleep apnea.

7.  The veteran is not diagnosed as having chronic fatigue 
syndrome nor any other fatigue related to his period of 
service in the Persian Gulf or to his period of active 
service as a whole.



CONCLUSIONS OF LAW

1.  Acne keloidalis nuchae was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).

2.  Disability due to dental trauma to tooth number ten was 
incurred in active service.  38 U.S.C.A. §§ 1110, 1712, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.381 (2006).

3.  Joint and muscle pain, to include fibromyalgia, was not 
incurred in service or presumed to have been incurred as a 
result of service.  38 U.S.C.A. §§ 1110, 1117, 1118, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.317 (2006). 

4.  A sleep disorder was not incurred in service or presumed 
to have been incurred as a result of service.  38 U.S.C.A. 
§§ 1110, 1117, 1118, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.317 (2006). 

5.  Fatigue, to include chronic fatigue syndrome, was not 
incurred in service or presumed to have been incurred as a 
result of service.  38 U.S.C.A. §§ 1110, 1117, 1118, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.317 (2006). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in April 2003 and September 2005, VA 
notified the veteran of the information and evidence needed 
to substantiate and complete his claims of entitlement to 
service connection, including what part of that evidence he 
was to provide and what part VA would attempt to obtain for 
him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letters also generally advised the veteran to submit any 
additional information in support of his claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional 
notice of the five elements of a service-connection claim, as 
is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), was provided to the veteran in March 2006.  
Accordingly, the Board finds that VA met its duty to notify 
the veteran of his rights and responsibilities under the 
VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the appealed AOJ decision was pending at the time 
the VCAA was enacted and, as such, notice prior to that 
decision was not possible.  The Court acknowledged in 
Pelegrini that some claims were pending at the time the VCAA 
was enacted and that proper notice prior to the initial AOJ 
decision was impossible.  The Court specifically stated in 
Pelegrini that it was not requiring the voiding or 
nullification of any AOJ action or decision, only finding 
that appellants are entitled to VCAA-content-complying 
notice.  Thus, the timing of the notice in this matter does 
not nullify the rating action upon which this appeal is based 
and the Board specifically finds that the veteran was not 
prejudiced by the post-AOJ decision notice because he was 
given sufficient time to submit and/or identify any and all 
evidence necessary to substantiate his claims.  Additionally, 
a Supplemental Statement of the Case was issued in August 
2006, making all notices pre-decisional as per Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him physical examinations, and by affording him the 
opportunity to give testimony before a Decision Review 
Officer in November 2004.  The veteran did not elect to have 
a hearing before the Board.  

The RO made numerous attempts to obtain the veteran's service 
medical records from the National Personnel Records Center 
upon the veteran's submission of his claims.  In June 2002, 
however, the veteran advised VA that he was given his service 
medical records upon discharge and he turned them over to the 
Temple VA Medical Center (VAMC) when he first sought 
treatment at that facility.  In August 2002, the Temple VAMC 
advised that they did not have the veteran's service medical 
records.  In May 2006, the RO made a Formal Finding of 
Unavailability of Service Records.  Thus, it appears that all 
known and available records relevant to the issues here on 
appeal have been obtained and are associated with the 
veteran's claims file.  Although the veteran has requested 
that VA give more weight to his post-service assertions 
because his service medical records cannot be located, he 
does not appear to contend that available records relevant to 
the claims on appeal have not been associated with his claims 
folder.  Thus, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran and 
that no further action is necessary to meet the requirements 
of the VCAA.  The merits of his claims will now be addressed.

The veteran contends that he developed a rash on his head 
from wearing a flight helmet regularly during service, that 
he lost two teeth while playing basketball during service, 
and that he experiences joint and muscle pain, sleep problems 
and fatigue as results of his service in the Persian Gulf 
during his tour in late 1990 into 1991.  The veteran 
specifically stated in February 2005 that he wanted his 
claims of entitlement to service connection for joint and 
muscle pain to be evaluated collectively as fibromyalgia due 
to an undiagnosed illness.

Skin Disorder

The veteran submitted an application for VA compensation 
benefits in August 2000 and listed "rash to head (PGW 
syndrome)" as one of the claimed disabilities.  At his 
hearing before a Decision Review Officer in November 2004, 
however, he testified that he first noticed a rash on his 
head in 1987 that he believed to be a result of wearing a 
flight helmet on a regular basis that had a foam insert that 
basically rotted on his head.  He stated that he first sought 
treatment in 1989 and that he currently experienced a rash 
intermittently, particularly in the hot months of the summer.  
As such, the veteran appears to have abandoned any claim of a 
skin disorder developing as a result of his service in the 
Persian Gulf.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  When a veteran seeks service connection for a 
disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154; 
38 C.F.R. § 3.303(a).  The mere fact of an in-service injury 
is not enough; there must be evidence of a chronic 
disability resulting from that injury.  If there is no 
evidence of a chronic condition during service, or an 
applicable presumptive period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997).  If service connection is 
to be established by continuity of symptomatology, there 
must be medical evidence that relates a current condition to 
that symptomatology.  Id.

There are no service records to show whether the veteran was 
diagnosed as having a rash on his head in 1989 so the Board 
will assume, for the sake of argument only, that the veteran 
was treated for such a rash.  Thus, in order for service 
connection to be granted for this disability, there must be 
evidence linking the current diagnosis of acne keloidalis 
nuchae, rendered upon VA examination in October 2000, to the 
veteran's 1989 treatment.  

Post-service treatment records do not include any complaints 
of or treatment for a rash on the head to show a continuity 
of symptomatology from 1989 to the present.  The first 
indication of the veteran having a rash on his head is his 
application for benefits received in 2000, slightly over ten 
years following the in-service treatment and eight years 
after discharge from the service.  The veteran provided a 
letter from his wife in October 2000 reflecting her 
recollection of the veteran having difficulty sleeping, joint 
soreness and a left foot disability, but she did not mention 
anything about a rash on the veteran's head.

Given the evidence as outlined above, the Board finds that 
there is no medical evidence to support the veteran's claim 
that his current skin disorder began during service or as a 
consequence thereof.  His assertion that he developed a rash 
from wearing a helmet during service is certainly plausible, 
but absent medical evidence showing that the rash was chronic 
in nature or that it continued following service until it was 
diagnosed in 2000, service connection for the current skin 
disorder cannot be granted.  The only evidence in support of 
the veteran's claim is his own statements, including 
conflicting assertions regarding etiology.  Consequently, the 
Board must find that those statements, standing on their own, 
are insufficient to establish a relationship between a 
disorder treated during service and a currently diagnosed 
disorder.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992) (Laypersons are not competent to offer medical 
opinions).  As such, service connection for acne keloidalis 
nuchae is denied.

Dental Disability

The veteran contends that he was elbowed in the mouth playing 
basketball during service in Korea and broke two teeth.  He 
testified before the Decision Review Officer that he had to 
have the teeth removed and crowns placed.  The veteran did 
not identify which two teeth were injured as a result of the 
in-service dental trauma.

The only service medical record available is the veteran's 
November 1977 entrance examination showing that he had all of 
his teeth upon entering service.  Dental records dated one 
month after the veteran was discharged from service shows 
that a crown on tooth number ten had to be removed because 
the root was fractured and non-restorable.  There is no 
mention of any dental problems other than to tooth number 
ten.

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease will be 
considered service connected solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
provided in 38 C.F.R. § 17.161.  In determining service 
connection for treatment purposes, VA considers each 
defective or missing tooth and each disease of the teeth and 
periodontal tissues separately to determine whether the 
condition was incurred or aggravated in the line of duty 
during active service.  When applicable, the rating activity 
will determine whether the condition is due to combat or 
other in-service trauma, or whether the veteran was interned 
as a prisoner of war.  See 38 C.F.R. § 3.381(a) and (b).  

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. 
§ 3.102.  

Given the evidence as outlined above, the Board finds that 
the veteran entered service with all of his teeth.  Upon 
leaving service, however, he had a crown on tooth number ten 
as evidenced by the need to remove it within one month of his 
discharge.  Thus, when resolving all reasonable doubt in 
favor of the veteran, the Board finds that he experienced 
dental trauma to tooth number ten during service.  Although 
he credibly testified that he cracked two of his teeth during 
service, there is no evidence showing trauma and/or dental 
work present upon discharge from service with respect to any 
other tooth.  As such, service connection is granted for the 
residuals of dental trauma to tooth number ten only.

Persian Gulf War Syndrome

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  When a veteran seeks service connection for a 
disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154; 
38 C.F.R. § 3.303(a).  

The veteran seeks service connection for various 
disabilities claimed to be the results of possible exposures 
during his period of service in the Persian Gulf.  On 
November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Benefits Act," which was Title I of the "Veterans' 
Benefits Improvements Act of 1994," Public Law 103-446.  
That statute, in part, added a new section 1117 to Title 38, 
United States Code.  Section 1117 authorized VA to 
compensate any Persian Gulf veteran experiencing a chronic 
disability resulting from an undiagnosed illness, or 
combination of undiagnosed illnesses, which became manifest 
either during active duty in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more within a presumptive period following 
service in the Southwest Asia theater of operations during 
the Persian Gulf War.  In establishing the presumptive 
period, the Secretary was to review any credible scientific 
or medical evidence, the historical treatment afforded other 
diseases for which service connection is presumed, and other 
pertinent circumstances regarding the experience of Persian 
Gulf veterans.

In February 1995, VA implemented the Persian Gulf War 
Veterans' Act by adding 38 C.F.R. § 3.317, which defines 
qualifying Gulf War service, establishes the presumptive 
period for service connection, and denotes a broad but non-
exclusive list of signs or symptoms which may be 
representative of undiagnosed illnesses for which 
compensation may be paid.  In the original version of 38 
C.F.R. § 3.317, the presumptive period during which a veteran 
had to experience manifestations of a chronic disability was 
two years after the date on which he/she last performed 
active service in the Southwest Asia theater of operations 
during the Gulf War.  In April 1997, VA published an interim 
rule that extended the presumptive period to December 31, 
2001.  This extension of the presumptive period was adopted 
as a final rule in March 1998, and on October 21, 1998, 
Public Law 105-277, Section 1602(a)(1) added 38 U.S.C.A., 
Section 1118, which codified the presumption of service 
connection for an undiagnosed illness.

In November 2001, VA issued an interim final rule which 
amended 38 C.F.R. Section 3.317(a)(1)(i) to expand the 
presumptive period from December 2001 to December 2006.  This 
interim rule became effective November 9, 2001.

On December 27, 2001, President Clinton signed into law the 
"Veterans Education and Benefits Expansion Act of 2001."  
This legislation amended various provisions of 38 U.S.C.A. 
§§ 1117 and 1118, including a complete revision of Section 
1117(a), which now provides as follows:

(1) The Secretary may pay compensation under this subchapter 
to a Persian Gulf veteran with a qualifying chronic 
disability that became manifest- (A) during service on active 
duty in the Armed Forces in the Southwest Asia theater of 
operations during the Persian Gulf War; or (B) to a degree of 
10 percent or more during the presumptive period prescribed 
under subsection (b).

(2) For purposes of this subsection, the term 'qualifying 
chronic disability' means a chronic disability resulting from 
any of the following (or any combination of any of the 
following): 
	(A) An undiagnosed illness. 
	(B) A medically unexplained chronic multisymptom illness 
(such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster of 
signs or symptoms. 
	(C) Any diagnosed illness that the Secretary determines 
in regulations prescribed under subsection (d) warrants a 
presumption of service-connection.

Section (c)(1) of 1117 was amended to change some language 
specific to undiagnosed illness, without substantively 
changing the provision.

A whole new subsection (g) was added to Section 1117, as 
follows:

(g) For purposes of this section, signs or symptoms that may 
be a manifestation of an undiagnosed illness or a chronic 
multisymptom illness include the following: (1) Fatigue. (2) 
Unexplained rashes or other dermatological signs or symptoms. 
(3) Headache. (4) Muscle pain. (5) Joint pain. (6) 
Neurological signs and symptoms. (7) Neuropsychological signs 
or symptoms. (8) Signs or symptoms involving the upper or 
lower respiratory system. (9) Sleep disturbances. (10) 
Gastrointestinal signs or symptoms. (11) Cardiovascular signs 
or symptoms. (12) Abnormal weight loss. (13) Menstrual 
disorders.

In addition, 38 U.S.C.A. Section 1118(a) was amended to add a 
paragraph including the signs and symptoms of Section 1117(g) 
as manifestation of an undiagnosed illness.  The effective 
dates of all of the cited amendments is March 1, 2002.  
See also 66 Fed. Reg. 56,614, 56,615 (Nov. 9, 2001) (to be 
codified at 38 C.F.R. § 3.317(a)(1)(i)).

A medically unexplained chronic multisymptom illness means a 
diagnosed illness without conclusive pathophysiology or 
etiology, that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, and disability 
out of proportion to physical findings.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically 
unexplained.  See 38 C.F.R. § 3.317(a)(1)(ii).  

Furthermore, for the purposes of 38 C.F.R. § 3.317(a)(1), 
signs or symptoms which may be manifestations of undiagnosed 
illness or medically unexplained chronic multisymptom illness 
include, but are not limited to:  (1) fatigue, (2) signs or 
symptoms involving skin, (3) headache, (4) muscle pain, (5) 
joint pain, (6) neurologic signs or symptoms, (7) 
neuropsychological signs or symptoms, (8) signs or symptoms 
involving the respiratory system (upper or lower), (9) sleep 
disturbances, (10) gastrointestinal signs or symptoms, (11) 
cardiovascular signs or symptoms, (12) abnormal weight loss, 
(13) menstrual disorders.  See 38 C.F.R. § 3.317(b).

The evidence of record clearly shows that the veteran served 
in the Southwest Asia theater of operations during the 
Persian Gulf War.  Thus, he has qualifying service for 
consideration of the presumption of service connection for 
disabilities medically attributed to undiagnosed illness or 
an unexplained chronic multisymptom illness.

Upon VA examination in October 2000, the veteran complained 
of having insomnia when serving in the Gulf in 1991; he 
stated that fatigue and bilateral shoulder pain began in 
1996.  At that time, the veteran did not have complaints of 
generalized joint or muscle pain.  Upon examination, there 
were no abnormal findings related to the bones or joints and 
he had a normal examination with respect to fatigue.

In December 2000, the veteran participated in a sleep study.  
He slept over four hours during the testing and was found to 
have mild sleep apnea.  There was no aspect of his sleep 
complaints related to service or to an undiagnosed illness or 
an unexplained chronic multisymptom illness.

At the veteran's personal hearing in November 2004, he 
testified that he was not engaged in combat with the enemy 
during service in the Persian Gulf and did not experience any 
of his current symptoms during service.  He stated that sleep 
problems, muscle and joint pain, and fatigue all began in the 
summer of 1994.  The veteran testified that he did not have 
constant pain in his joints, but had intermittent pain in his 
neck, shoulders, knees, ankles, elbows and low back; his 
muscle pain was primarily in his thighs.  He stated that he 
only slept about two hours per night and was tired during the 
day, that his fatigue limited his ability to perform his 
duties as a mail carrier in a timely fashion.  The veteran 
testified that he did not participate in any treatment at VA.

The veteran began treatment at VA in 2005 primarily for his 
service-connected left ankle disability that required a 
second arthroscopic surgery.  Treatment records and 
examination reports dated in 2005 and 2006 show that the 
veteran is a full-time mail carrier who carries a forty pound 
sack and walks eight miles per day.  He complained that his 
left ankle caused him to have difficulty performing his 
duties in a timely fashion (without mention of a possible 
fatigue syndrome) and that his medications kept him awake 
(without mention of a history of self-diagnosed insomnia and 
physician diagnosed sleep apnea).

Upon Persian Gulf War VA examination in April 2005, the 
veteran complained of having sleep problems since he first 
arrived in the Gulf in 1990, having joint pains in his 
shoulders, hips and back since 1996, having joint pain in all 
of his joints at the time of the examination, and of 
experiencing fatigue, weakness, memory loss, lack of 
concentration and headaches since 2000.  All of the veteran's 
complaints were listed and the examining physician's 
assistant reported that she would defer to the veteran's 
primary care physician regarding diagnoses.  

The veteran's treatment records do not contain any treatment 
for joint or muscle weakness and/or pain and there is no 
diagnosis of fibromyalgia.  The veteran is diagnosed as 
having mild sleep apnea, but does not participate in any 
treatment for that disability.  His treatment records are 
void of any finding with respect to fatigue and there is no 
diagnosis of a chronic fatigue syndrome.

Given the evidence as outlined above, the Board finds that 
there is no evidence of joint and muscle pain and/or fatigue 
in and of itself being a result of the veteran's active 
service.  There is no diagnosis of a joint or muscle disorder 
other than the shoulder and ankle disabilities that have been 
evaluated and determined to be degenerative disorders due to 
physical injuries.  Therefore, there is no disability for 
which service connection may be awarded on a direct basis.  
See Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361 (Fed. 
Cir. 2001) (absent a disease or injury incurred during 
service, the basic compensation statutes cannot be 
satisfied). 

Additionally, there is no diagnosis of fibromyalgia or of a 
chronic fatigue syndrome.  Although the veteran certainly 
complains here of signs or symptoms which are often shown to 
be manifestations of an undiagnosed illness or a medically 
unexplained chronic multisymptom illness, the medical 
evidence does not include treatment for any such complaints.  
Therefore, absent medical evidence that the veteran has signs 
or symptoms of an undiagnosed illness or medically 
unexplained chronic multisymptom illness, service connection 
for joint and muscle pain and fatigue, to include 
fibromyalgia and chronic fatigue syndrome, must be denied.

As for the veteran's sleep disorder, the Board finds that the 
veteran is currently diagnosed as having mild sleep apnea.  
There is no suggestion in the medical record that complaints 
of sleep problems are associated with an undiagnosed illness 
or a chronic multisymptom illness.  The complaints regarding 
sleep are found to be results of a diagnosed sleep disorder 
that was not incurred during service or as a consequence of 
service.  Therefore, service connection for a sleep disorder 
is also denied on a direct and on a presumptive basis.






	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for acne keloidalis nuchae is denied.

Service connection for the residuals of dental trauma to 
tooth number ten is granted for treatment purposes.

Service connection for muscle and joint pain, claimed as 
fibromyalgia, to include as due to undiagnosed illness, is 
denied.

Service connection for a sleep disorder, to include as due to 
undiagnosed illness, is denied.

Service connection for fatigue, to include as due to 
undiagnosed illness, is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


